Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on February 16th, 2021.  Claims 1 and 3-6 are pending.  Claim 2 is canceled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16th, 2021 has been entered.
 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khine (WO 2010/108025) in view of Shen et al. (US 2012/0009662), hereafter Shen, in view of DeSimone et al. (US 2009/0281250), hereafter DeSimone, and in view of Zhang et al. (US 2012/0107556), hereafter Zhang.
With regards to claims 1 and 3-5, Khine discloses providing a superhydrophobic polymer substrate, wherein such providing comprises depositing a layer of metal (at least one of gold or silver, as in cl. 3) onto a polymer material (a pre-stressed thermoplastic, including a polyolefin; see abstract, par. [0049] and polypropylene, polyethylene, for example).  Khine further discloses heating the thermoplastic to shrink the thermoplastic and obtaining a first mold by molding the metal-coated shrunk polymer material onto a first moldable polymer, and molding a second moldable polymer (PDMS, for example) material using the obtained mold, such SH polymer substrate imprinted with an inverse of the microscale and nanoscale features on the surface of the first mold and having a low surface energy and minimal water adhesion that are attributable to multiscale features ranging from microscale to nanoscale, in as much as presently recited and required in the claim given that Khine (and prior art below) provide to commensurately disclose the claimed method steps (pars. [0018,0037-0047,0057-0059,0072-0074,].)

Further, if the polymer substrate in Khine is not taken as being “superhydrophobic” even though Khine discloses all of the commensurate steps therewith and thus would be expected to produce a “superhydrophobic” polymer substrate in as much as required and claimed herein, than such a modification would have been obvious.  This is likewise seen with respect to claim 6, wherein it would be expected that Khine also provides for such properties given a commensurate SH polymer substrate.
Further, it is noted that "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Zhang discloses superhydrophobic films (abstract).  Zhang discloses that superhydrophobic polymer films having durable nanostructures, and provides that 
Additionally, as in claim 6, Zhang particularly discloses superhydrophobic polymer films having a contact angle greater than 150 and a sliding angle less than 10 degrees (pars.[0005,0006], for example).
By this, it would have been obvious to modify Khine to provide the hydrophobic substrate as a superhydrophobic substrate such as taught by Zhang in order to provide a substrate that is self-cleaning and thus applicable with cellular growth and removal, harvesting applications thereof.

Shen discloses a method of fabricating microfluidic systems (abstract).  Shen discloses disposing a mask over the substrate surface, the mask including a pattern that exposes a region of the substrate and masks another region of the substrate, and treating the masked substrate with plasma irradiation to render the exposed region hydrophilic, the masked region of the substrate remaining hydrophobic and thereby creating defined microfluidic channels (pars. [0012-0014]).
DeSimone discloses methods and materials for fabricating microfluidic devices (abstract).  DeSimone discloses that oxygen plasma treatment can be utilized in order to treat a polymer substrate to render it hydrophilic in the treated areas, and useful in biological applications in microfluidics (pars. [0494,0566-0571], for example).
It would have been obvious to modify Khine to include the steps of “masking” and “treating”, as in claim 1, such as taught by Shen and DeSimone in order to provide a selective methodology for providing a microfluidic channel system, wherein it is likewise .

Response to Amendment
The Declaration under 37 CFR 1.132 filed February 16th, 2021 is insufficient to overcome the rejection of claims 1 and 3-6 based upon 35 USC 103 as being unpatentable over Khine in view of Shen, DeSimone, and Zhang, as set forth in the last Office action because:
Examiner notes and fully acknowledges Applicant’s points numbered 1-9.
While Applicant asserts that the treatment of the exposed regions of the superhydrophobic (SH) surface with oxygen plasma to render the exposed regions hydrophilic is a unique application and previously, Applicant did not have a reasonable expectation that such a conversion could be accomplished because such a treatment would not eliminate the micro-scale and nano-scale topological surface structures on the surface of an SH polymer surface, which we assumed would still have been able to effectively trap air pockets between the surface and water, thereby remaining a SH polymer surface.
Initially, it is noted that Applicant’s own perceived lack of a reasonable expectation of success and asserted conclusions are insufficient in providing such a showing, and such discussion lacks substantiating evidence thereto.  It is further noted herein that Applicant has failed provide evidence showing failure of others in this 
Further, by Applicant’s own discussion and with the cited prior art of record, Examiner maintains that the provided prior art of the primary reference to Khine is clearly applicable and modifiable by the secondary references, notably to Shen and DeSimone.
As discussed by Applicant, both Khine and Zhang teach SH surfaces that have nano/micro-scale topological features and Shen/DeSimone teach hydrophobic surfaces that can be converted to hydrophilic surfaces by oxygen plasma treatment.
Applicant’s argument that it would not have been obvious to combine Khine (Zhang) with Shen/DeSimone as Applicant would not expect oxygen plasma treatment to the exposed SH surfaces having nano/micro-scale topological features to be rendered hydrophilic, is unpersuasive.  
Examiner asserts that it is seen through the combination of art provided in and of itself and through Applicant’s own discussions that such a combination is an obvious combination.
Applicant notes in item 3 that involved in a SH surface are the nano/micro-scale topological features that are principal to the superhydrophobicity. Further, in item 9, Applicant notes that oxygen plasma treatment does not eliminate the nano/micro-scale topological features.
It is maintained that combination and application of such oxygen plasma treatment to the base Khine reference and its SH polymer is an obvious application for 
Further, this combination is additionally at least obvious to try (See KSR v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385, 1395 [2007], KSR, 550 U.S. at 421, 82 USPQ2d at 1397) given the analogous and related disclosures among the prior art, as previously detailed above. By this, one of ordinary skill in the art in viewing the prior art of Shen/DeSimone which applies oxygen plasma treatment to a hydrophobic surface (and including in a masked/patterned arrangement) in order to create a microfluidic channel system applicable in biological applications would be informed and is reasonably afforded to apply such oxygen plasma treatment to another hydrophobic surface, as given by a superhydrophobic surface, for creating hydrophilic exposed regions.


Response to Arguments

Applicant's arguments filed February 16th, 2021 have been fully considered but they are not persuasive.
Examiner fully acknowledges Applicant’s arguments provided on pages 4-8 and refers Applicant to the above discussion with respect to the filed Declaration which addresses these arguments.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798